



Exhibit 10.4


FORM OF REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 14, 2016, by and among Caladrius Biosciences, Inc., a Delaware
corporation (the “Company”), the investors signatory hereto (each an “Initial
Purchaser” and collectively, the “Initial Purchasers”) and (iii) each person or
entity that subsequently becomes a party to this Agreement pursuant to, and in
accordance with, the provisions of Section 7(f) hereof (collectively, the
“Purchaser Permitted Transferees” and each individually a “Purchaser Permitted
Transferee”).


This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of September 14, 2016, among the Company and the Initial Purchasers (the
“Purchase Agreement”).


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:


1.Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:


“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.


“Advice” shall have the meaning set forth in Section 7(c).


“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.


“Common Stock” means the common stock, par value $0.001 per share, of the
Company.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 90th day following the Closing
Date (or the 120th day following the Closing Date in the event the Initial
Registration Statement is reviewed by the Commission), (b) with respect to any
additional Registration Statements which may be required pursuant to Section 2,
the 90th day following the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement is required under
such Section (or the 120th day following such date in the event such additional
Registration Statement is reviewed by the Commission). If the Effectiveness Date
falls on a Saturday, Sunday or other date that the Commission is closed for
business, the Effectiveness Date shall be extended to the next day on which the
Commission is open for business.


“Effectiveness Period” shall have the meaning set forth in Section 2(a).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Holder” or “Holders” means Purchasers that hold, as the case may be, from time
to time of Registrable Securities.


“Indemnified Party” shall have the meaning set forth in Section 6(c).


“Indemnifying Party” shall have the meaning set forth in Section 6(c).


“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).


“Losses” shall have the meaning set forth in Section 6(a).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities





--------------------------------------------------------------------------------





covered by a Registration Statement, and all other amendments and supplements to
the Prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.


“Purchasers” shall mean, collectively, the Initial Purchasers and the Purchaser
Permitted Transferees; provided, however, that the term “Purchaser” shall not
include any of the Initial Purchaser or any of the Purchaser Permitted
Transferees that does not own or hold any Registrable Shares.


“Reduction Securities” shall have the meaning set forth in Section 2(b).


“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement, and (ii) any other shares of Common Stock issued as (or issuable upon
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold in accordance with Rule 144, or (c) after a Registration Statement
registering the resale of all Registered Securities has been effective for three
consecutive years (subject to suspensions permitted by Section 2 hereof), if
such securities are or become eligible for resale without volume or
manner-of-sale restrictions and without current public information pursuant to
Rule 144 as set forth in a written opinion letter to such effect, addressed,
delivered and acceptable to the Company’s transfer agent and the affected
Holders (assuming that such securities and any securities issuable upon
exercise, conversion or exchange of which, or as a dividend upon which, such
securities were issued or are issuable, were at no time held by any Affiliate of
the Company), as reasonably determined by the Company, upon the advice of
counsel to the Company, in which case, certificates evidencing such securities
will be delivered to the Holders thereof upon their request without restrictive
legends or, if in book entry form, any related trading restrictions will be
lifted.


“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended.


“Shares” shall have the meaning set forth in the Purchase Agreement.


“Trading Day” means any day on which the Common Stock is traded on The NASDAQ
Capital Market, or, if The NASDAQ Capital Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded or quoted, as
applicable.


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


2.Registration.


(a)    The Company shall prepare and file with the Commission a Registration
Statement covering the resale of all of the Registrable Securities that are not
then registered on an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415, which
Registration Statement shall only register the resale of secondary securities
and, for the avoidance of doubt, shall not register the primary sale of
securities by the Company. The Registration Statement filed hereunder shall be
on Form S-3 (except if the Company is not then eligible to register for resale
the Registrable Securities on Form S-3, in which case such registration shall be
on another appropriate form in accordance herewith) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A. The Company shall use its
commercially reasonable efforts to cause a Registration Statement filed under
this Agreement to be declared effective under the Securities Act promptly but,
in any event, no later than the Effectiveness Date for such Registration
Statement, and shall, subject Section 7(c) hereof, use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the date on which all securities under such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). Notwithstanding the foregoing, upon reasonable notice
to the Holders, the Company shall be entitled to suspend the effectiveness of
the Registration Statement at any time prior to the expiration of the
Effectiveness Period





--------------------------------------------------------------------------------





for up to an aggregate of 45 Trading Days in any given 360-day period. It is
agreed and understood that the Company shall, from time to time, be obligated to
file one or more additional Registration Statements to cover any Registrable
Securities which are not registered for resale pursuant to a pre-existing
Registration Statement.


(b)    Notwithstanding anything contained herein to the contrary, in the event
that the Commission limits the amount of Registrable Securities that may be
included and sold by Holders in any Registration Statement, including the
Initial Registration Statement, pursuant to Rule 415 or any other basis, the
Company may reduce the number of Registrable Securities included in such
Registration Statement on behalf of the Holders in whole or in part (in case of
an exclusion as to a portion of such Registrable Securities, such portion shall
be allocated pro rata among such Holders in proportion to the respective numbers
of Registrable Securities represented by Shares requested to be registered by
each such Holder over the total amount of Registrable Securities represented by
Shares) (such Registrable Securities, the “Reduction Securities”). In such event
the Company shall give the Holders prompt notice of the number of such Reduction
Securities excluded and the Company will not be liable for any damages under
this Agreement in connection with the exclusion of such Reduction Securities.
The Company shall use its commercially reasonable efforts at the first
opportunity that is permitted by the Commission to register for resale the
Reduction Securities. Such new Registration Statement shall be on Form S-3
(except if the Company is not then eligible to register for resale the Reduction
Securities on Form S-3, in which case such registration shall be on another
appropriate form for such purpose) and shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” in substantially the
form attached hereto as Annex A. The Company shall use its commercially
reasonable efforts to cause each such Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than the Effectiveness Date, and shall use its commercially reasonable
efforts to keep such Registration Statement continuously effective under the
Securities Act during the entire Effectiveness Period, subject to Section 7(c)
hereof. Notwithstanding the foregoing, the Company shall be entitled to suspend
the effectiveness of such Registration Statement concurrently with any
suspension pursuant to Section 2(a).


(c) If (i) the Initial Registration Statement is not declared effective by the
Commission (or otherwise does not become effective) on or prior to the
Effectiveness Date, (ii) after the date it is declared effective by the
Commission and, except as provided in Sections 2(e) and (f) and Section 3(h),
such Registration Statement ceases for any reason (including without limitation
by reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement for more than an aggregate of forty-five
(45) Trading Days in any given 360-day period (other than as a result of a
breach of this Agreement by a Holder), or (iii) the Company fails to satisfy the
current public information requirement pursuant to Rule 144(c)(1) as a result of
which the Holders who are not affiliates are unable to sell Registrable
Securities without restriction under Rule 144 (or any successor thereto), (any
such failure or breach in clauses (i) through (iii) above being referred to as
an “Event,” and, for purposes of clauses (i) or (iii), the date on which such
Event occurs, or for purposes of clause (ii), the date on which such forty-five
(45) Trading Day period is exceeded, being referred to as an “Event Date”), then
in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the earlier of (1) the applicable Event is cured or (2) the Registrable
Securities are eligible for resale pursuant to Rule 144 without manner of sale
or volume restrictions or the current public information requirement, the
Company shall pay to each Holder an amount in cash, as liquidated damages and
not as a penalty (“Liquidated Damages”), equal to one percent (1%) of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any unregistered Registrable Securities then held by such Holder.  The
parties agree that (1) notwithstanding anything to the contrary herein or in the
Purchase Agreement, no Liquidated Damages shall be payable with respect to any
period after the expiration of the Effectiveness Period (except in respect of an
Event described in Section 2(c)(iii) herein), (it being understood that this
sentence shall not relieve the Company of any Liquidated Damages accruing prior
to the Effectiveness Deadline) and in no event shall, the aggregate amount of
Liquidated Damages (excluding Liquidated Damages payable in respect of an Event
described in Section 2(c)(iii) herein) payable to a Holder exceed, in the
aggregate, three percent (3%) of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement) and (2) in no event shall the Company
be liable in any forty-five (45) day period for Liquidated Damages under this
Agreement in excess of one percent (1%) of the aggregate purchase price paid by
the Holders pursuant to the Purchase Agreement.   The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date.  The Company shall not be liable for Liquidated Damages under
this Agreement as to any Registrable Securities which are not permitted by the
Commission to be included in a Registration Statement.  In such case, the
Liquidated Damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted to be included in such Registration
Statement. The Effectiveness Deadline for a Registration Statement shall be
extended without default or Liquidated Damages hereunder in the event that the
Company’s failure to obtain the effectiveness of the Registration Statement on a
timely basis results from the failure of a Purchaser to timely provide the
Company with information requested by the Company and necessary to complete the
Registration Statement in accordance with the requirements of the Securities Act
(in which the Effectiveness Deadline would be extended with respect to
Registrable Securities held by such Purchaser).
3.Registration Procedures.


In connection with the Company’s registration obligations hereunder, the Company
shall:


(a)    Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders copies of all such documents proposed to be
filed (other than those incorporated by reference). Notwithstanding the
foregoing, the Company shall not be required to furnish to the Holders any
prospectus supplement being prepared and filed solely to name new or additional
selling securityholders unless such Holders are named in such prospectus
supplement. In addition, in the event that any Registration Statement is on Form
S-1 (or other form which does not permit incorporation by reference), the
Company shall not be required to furnish to the Holders any prospectus
supplement containing information included in a report or proxy statement filed
under the Exchange Act that would be incorporated by reference in such
Registration Statement if such Registration Statement were on Form S-3 (or other
form which





--------------------------------------------------------------------------------





permits incorporation by reference). The Company shall duly consider any
comments made by Holders and received by the Company not later than two Trading
Days prior to the filing of the Registration Statement, but shall not be
required to accept any such comments to which it reasonably objects.


(b)    (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as Selling Stockholders but
not any comments that would result in the disclosure to the Holders of material
and non-public information concerning the Company; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.


(c)    Notify the Holders as promptly as reasonably possible (and, in the case
of (i)(A) below, not less than three Trading Days prior to such filing, and, in
the case of (i)(C) below, prior to the commencement of the immediately following
Trading Day) and (if requested by any such Person) confirm such notice in
writing no later than one Trading Day following the day: (i)(A) when a
Prospectus or any prospectus supplement (but only to the extent notice is
required under Section 3(a) above) or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (in which case the
Company shall provide true and complete copies thereof and all written responses
thereto to each of the Holders that pertain to the Holders as a Selling
Stockholder or to the Plan of Distribution, but not information which the
Company believes would constitute material and non-public information); and (C)
with respect to each Registration Statement or any post-effective amendment,
when the same has been declared effective; (ii) of any request by the Commission
or any other federal or state governmental authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as Selling Stockholders or the Plan of
Distribution; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included or
incorporated by reference in a Registration Statement ineligible for inclusion
or incorporation by reference therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided, that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, each such Holder makes no acknowledgement that any such
information is material, non-public information. In the event the Company,
inadvertently or otherwise, provides a Holder material, non-public information
pursuant to this Section 3, the Company shall promptly inform the Holder and
publicly disclose such material, non-public information upon the Holder’s
request.


(d)    Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.


(e)    Furnish to each Holder, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent reasonably requested by such Person (including those previously furnished
or incorporated by reference) promptly after the filing of such documents with
the Commission; provided, that the Company shall have no obligation to provide
any document pursuant to this clause that is available on the EDGAR system.


(f)    Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. Subject
to Section 7(c) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.


(g)    Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of those
jurisdictions within the United States as any Holder reasonably requests in
writing to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statements; provided,
that





--------------------------------------------------------------------------------





the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.


(h)    Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statements, which certificates shall
be free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request. For the avoidance
of doubt, the Company shall have the same requirement with respect to book entry
shares subject to stop transfer or similar restricting instructions.


(i)    Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.


(j)    The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive control over the shares and any other information
with respect to such Holder as the Commission requests.


(j)    The Company shall (i) comply with all requirements of the NASDAQ Capital
Market with regard to the issuance of the Registrable Securities and the listing
thereof on the NASDAQ Capital Market and such other securities exchange or
automated quotation system, as applicable, and (ii) engage a transfer agent and
registrar to maintain the Company’s stock ledger for all Registrable Shares
covered by a Registration Statement not later than the effective date of such
Registration Statement.


4.Holder’s Obligations. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Agreement that a selling Holder
shall furnish to the Company such information regarding them and the securities
held by them as the Company shall reasonably request and as shall be required in
order to effect any registration by the Company pursuant to this Agreement. Each
Holder shall promptly notify the Company of any changes in the information
furnished to the Company.


5.Registration Expenses. In addition to fee and expense reimbursement pursuant
to Section 12.10 of the Purchase Agreement, all fees and expenses incident to
the Company’s performance of or compliance with its obligations under this
Agreement (excluding any underwriting discounts and selling commissions and all
legal fees and expenses of legal counsel for any Holder) shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the principal trading market on which the Common Stock
is then listed for trading, and (B) in compliance with applicable state
securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of any Holder or any legal fees or other costs of the
Holders.


6.Indemnification.


(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each Holder, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto, including any documents
incorporated by reference therein, (it being understood that the Holder has
approved Annex A hereto for this purpose), or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (1) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished to
the Company by such Holder expressly for use therein (it being understood that,
with respect to each Holder, such information is limited to the information
provided by the Holder in its Selling Stockholder Questionnaire, the “Selling
Stockholder Information”) or (2) in the case of an occurrence of an event of the
type specified in Section 3(c)(ii)-(v), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and





--------------------------------------------------------------------------------





prior to the receipt by such Holder of an Advice (as defined below) or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.


(b)    Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its the officers, directors, agents, partners, members,
stockholders and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents, partners, members, stockholders or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of or based solely upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, or any form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon and made in conformity with
such Holder’s Selling Stockholder Information or (2) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.


(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c). The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.


All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).


(d)    Contribution. If a claim for indemnification under Section 6(a) or 6(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.





--------------------------------------------------------------------------------







The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations in this subsection to contribute are
several in proportion to their sales of Registrable Shares to which such loss
relates and not joint.


The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.


7.Miscellaneous.


(a)    Remedies. In the event of a breach by the Company or by a Holder, of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.
 
(b)    Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.


(c)     Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.


(d)    Exchange Act Reports. With a view to making available to each Purchaser
the benefits of Rule 144 and any other rule or regulation of the Commission that
may at any time permit the Purchaser to sell Registrable Securities to the
public without registration, the Company agrees to use commercially reasonable
efforts: (i) to make and keep public information available as those terms are
understood in Rule 144, (ii) to file with the Commission in a timely manner all
reports and other documents required to be filed by an issuer of securities
registered under the Securities Act or the Exchange Act pursuant to Rule 144,
(iii) as long as any Holder owns any Registrable Securities, to furnish in
writing upon such Holder’s request a written statement by the Company that it
has complied with the reporting requirements of Rule 144 and of the Securities
Act and the Exchange Act, and to furnish to such Holder a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed by the Company as may be reasonably requested in availing
such Holder of any rule or regulation of the Commission permitting the selling
of any such Registrable Securities without registration and (iv) undertake any
additional actions reasonably necessary to maintain the availability of the
Registration Statement or the use of Rule 144.


(e)    Furnishing of Information. Each Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.


(f)    Transfer of Registration Rights. None of the rights of any Holder under
this Agreement shall be transferred or assigned to any person unless (i) such
person is a Qualifying Holder (as defined below), and (ii) such person agrees to
become a party to, and bound by, all of the terms and conditions of, this
Agreement by duly executing and delivering to the Company an Instrument of
Adherence in the form attached as Annex B hereto. For purposes of this Section
7(f), the term “Qualifying Holder” shall mean, with respect to any Holder, (i)
any partner or member thereof, (ii) any corporation, partnership or limited
liability company controlling, controlled by, or under common control with, such
Holder or any partner or member thereof, or (iii) any other direct transferee
from such Holder of at least 25% of those Registrable Securities held by such
Holder. None of the rights of any Holder under this Agreement shall be
transferred or assigned to any person (including, without limitation, a
Qualifying Holder) that acquires Registrable Securities in the event that and to
the extent that such person is eligible to resell such Registrable Securities
pursuant to Rule 144 of the Securities Act or may otherwise resell such
Registrable Securities pursuant to an exemption from the registration provisions
of the Securities Act. After any transfer in accordance with this Section 7(f),
the rights and obligations of a Holder as to any transferred Registrable
Securities shall be the rights and obligations of the Purchaser Permitted
Transferee holding such Registrable Securities.







--------------------------------------------------------------------------------





(g)    Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than a majority of the then outstanding
Registrable Securities. The Company shall provide prior notice to all Holders of
any proposed waiver or amendment. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.


(h)    Termination of Registration Rights. For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding, then the Company shall have no obligation to
file, caused to be declared effective or to keep effective any Registration
Statement hereunder (including any Registration Statement previously filed
pursuant to this Agreement) and (ii) all registration rights granted to the
Holders hereunder (including the rights set forth in Sections 6(c) and 6(f)),
shall terminate in their entirety effective on the first date on which there
shall cease to be any Registrable Securities outstanding.


(i)    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed facsimile or
electronic mail, or mailed by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, and shall be
deemed given when so sent in the case of facsimile or electronic mail
transmission, or when so received in the case of mail or courier, and addressed
as follows:


if to the Company, to:


Caladrius Biosciences, Inc.
106 Allen Road, Fourth Floor
Basking Ridge, New Jersey 07920
Attention: General Counsel
Facsimile: (646) 417-6860
E-Mail: tgirolamo@caladrius.com


with a copy (which shall not constitute notice) to:


Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attention: Jeffrey P. Schultz, Esq.
Facsimile: (212) 983-3115
E-Mail: JSchultz@mintz.com


 
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature pages
hereto
 
If to any other Person who is then the registered Holder:
To the address of such Holder as it appears in the stock transfer books of the
Company



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


(j)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Each Holder may assign its respective
rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.


(k)    Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.


(l)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, District of Manhattan. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, District of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices





--------------------------------------------------------------------------------





to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.


(m)    Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


(n)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(o)    Use of Terms. The parties agree and acknowledge that when, in this
Agreement, the Company is required to use its reasonable best efforts to perform
any covenant under this Agreement, such requirement shall not obligate the
Company, in the reasonable judgment of the disinterested members of its Board of
Directors, to perform any act that will have a material adverse effect on the
Company.


(p)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


(q)    Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser hereunder is several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder. The
decision of each Purchaser to purchase Securities pursuant to the Transaction
Documents has been made independently of any other Purchaser. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.




     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.
 


CALADRIUS BIOSCIENCES, INC.




By:
Name:
Title:
                            


PURCHASERS:
                            
By:
Name:
Title


Address:




Fax:


Email:





--------------------------------------------------------------------------------





ANNEX A


PLAN OF DISTRIBUTION


The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:


•
    ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;



•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;



•
    through brokers, dealers or underwriters that may act solely as agents;



•
    purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;



•
    an exchange distribution in accordance with the rules of the applicable
exchange;



•
    privately negotiated transactions;



•
through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;



•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;



•
    a combination of any such methods of disposition; and



•
    any other method permitted pursuant to applicable law.



The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.


Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.


The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.


Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.


The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.


     In connection with the sale of the shares of common stock or interests in
shares of common stock, the selling stockholders may enter into hedging
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume. The selling stockholders may also sell shares
of common stock short after the effective date of the registration statement of
which this prospectus is a part and deliver these securities to close out their
short positions, or loan or pledge the common stock to broker-dealers that in
turn may sell these securities. The selling stockholders may also enter into
option or other transactions after the effective date of the registration
statement of which this prospectus is a part with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to such broker-





--------------------------------------------------------------------------------





dealer or other financial institution of shares offered by this prospectus,
which shares such broker-dealer or other financial institution may resell
pursuant to this prospectus (as supplemented or amended to reflect such
transaction).


The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act and the rules of the Financial Industry
Regulatory Authority (FINRA).


We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares. The foregoing may affect
the marketability of the common stock.


The aggregate proceeds to the selling securityholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from this
offering.


We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.


     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the date
on which all securities under such Registration Statement have ceased to be
Registrable Securities.





--------------------------------------------------------------------------------





ANNEX B


INSTRUMENT OF ADHERENCE


Reference is hereby made to that certain Registration Rights Agreement, dated as
of September [__], 2016, among Caladrius Biosciences, Inc., a Delaware
corporation (the “Company”), and the Purchasers party thereto, as amended and in
effect from time to time (the “Registration Rights Agreement”). Capitalized
terms used herein without definition shall have the respective meanings ascribed
thereto in the Registration Rights Agreement.


The undersigned, in order to become the owner or holder of [____] shares of
Common Stock of the Company, hereby agrees that, from and after the date hereof,
the undersigned has become a party to the Registration Rights Agreement in the
capacity of an Purchaser Permitted Transferee, and is entitled to all of the
benefits under, and is subject to all of the obligations, restrictions and
limitations set forth in, the Registration Rights Agreement that are applicable
to Purchaser Permitted Transferees. This Instrument of Adherence shall take
effect and shall become a part of the Registration Rights Agreement immediately
upon execution.


Executed as of the date set forth below under the laws of the State of New York.






Signature: ______________________________
Name:
Title:




Accepted:


[ ]




By: _________________________
Name:
Title:


Date: _________, 20___







